Case 2:12-cr-00066-DBH Document 100 Filed 06/04/20 Page 1 of 2                  PageID #: 311



                         UNITED STATES DISTRICT COURT

                                  DISTRICT OF MAINE


    UNITED STATES OF AMERICA,                     )
                                                  )
                                                  )
    V.                                            )    CRIMINAL NO. 2:12-CR-66-DBH
                                                  )
    WILLIE REMBERT,                               )
                                                  )
                               DEFENDANT          )


                PROCEDURAL ORDER ON DEFENDANT’S FILING


         Willie E. Rembert has filed a motion for compassionate relief under the

First Step Act, 18 U.S.C. § 3582(c)(1)(A) (ECF No. 98). Before I can even consider

Rembert’s request, he must satisfy me that 30 days have lapsed since the warden

of his prison (here, FCI Jesup) received from him “such a request.” 18 U.S.C.

§ 3582(c)(1)(A).1 The judges of this District have found that statutory language

to be mandatory. See, e.g., United States v. McIntosh, No. 2:16-cr-100-DBH,

2020 U.S. Dist. LEXIS 93356, at *2 (D. Me. May 28, 2020); United States v.

Morgan, No. 1:18-cr-197-LEW (D. Me. May 4, 2020); United States v. Crosby,

No. 1:17-cr-123-JAW, 2020 WL 2044727, at *2 (D. Me. Apr. 28, 2020); United

States v. Lugo, No. 2:19-cr-56-JAW, 2020 WL 1821010, at *3 (D. Me. Apr. 10,

2020); see also United States v. Alam, No. 20-1298, 2020 WL 2845694, at *1

(6th Cir. June 2, 2020) (“[B]ecause this exhaustion requirement serves valuable


1 The statute gives the court authority to act on a defendant’s motion for compassionate release
after “the lapse of 30 days from the receipt of such a request by the warden of the defendant’s
facility.” 18 U.S.C. § 3582(c)(1)(A). “Such a request” means a request, received by the warden,
that BOP bring a motion for compassionate release on the defendant’s behalf. Id.
Case 2:12-cr-00066-DBH Document 100 Filed 06/04/20 Page 2 of 2      PageID #: 312



purposes (there is no other way to ensure an orderly processing of applications

for early release) and because it is mandatory (there is no exception for some

compassionate-release requests over others), we must enforce it.”). Rembert’s

papers make no mention of any request to the warden.

      Accordingly, I DENY Rembert’s motion    WITHOUT PREJUDICE.   At this time, I

do not express any view on whether Rembert is entitled to any relief. Before I

can consider his motion, he must satisfy me that “the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility” has occurred.

18 U.S.C. § 3582(c)(1)(A).

      SO ORDERED.

      DATED THIS 4TH DAY OF JUNE, 2020

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                                 2
